Case 1:20-cr-00568-AT Document 14 Filed 10/27/20 Page 1 of 2
          Case 1:20-cr-00568-AT Document 14 Filed 10/27/20 Page 2 of 2

United States v. Jian Li                                                October 26, 2020
Hon. Analisa Torres                                                          Page 2 of 2

*2 (S.D.N.Y. Feb. 26, 2020) (citing cases from the Eleventh Circuit Court of Appeals,
the Northern District of Florida, and the Western District of New York).

       Based on the Saipov decision, numerous requests for grand jury records have
been made shortly after indictment so that those defendants do not lose their ability
to make a statutory and constitutional fair cross-section challenge to their
indictment. Indeed, some records have been disclosed to the Federal Defenders in
connection with other demands, but they are governed by a protective order which
may prevent them to be filed in support of a motion in this case. Accordingly, I
respectfully suggest that, following receipt of this demand, the parties meet and
confer to see if we can (1) reach agreement about the use of existing records already
in possession of the parties and therefore (2) narrow the list of outstanding records
sought by the defense.



                                           Respectfully submitted,

                                           /s/ Annalisa Mirón
                                           Annalisa Mirón
                                           Assistant Federal Defender
                                           (646) 745-4899


CC:   AUSA Thomas Burneet




 The parties are directed to meet and confer by November 2,
 2020.

 SO ORDERED.

 Dated: October 27, 2020
        New York, New York
